United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2148
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Jesse E. Morgan

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: January 11, 2016
                              Filed: January 14, 2016
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Jesse Morgan appeals from the sentence the District Court1 imposed after he
pleaded guilty to wire fraud. His counsel has filed a brief under Anders v. California,

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
386 U.S. 738 (1967), requesting leave to withdraw and arguing that the District Court
inadequately considered a relevant factor at sentencing.

       Morgan’s written plea agreement contained an appeal waiver. Upon careful
review, we enforce the waiver. See United States v. Andis, 333 F.3d 886, 889–92
(8th Cir.) (en banc) (discussing enforcement of appeal waivers), cert. denied, 540
U.S. 997 (2003). We have independently reviewed the record, see Penson v. Ohio,
488 U.S. 75, 80 (1988), and have found no non-frivolous issue for appeal outside the
scope of the appeal waiver. Accordingly, we dismiss this appeal and grant counsel
leave to withdraw.
                       ______________________________




                                         -2-